Fourth Court of Appeals
                               San Antonio, Texas
                                     October 30, 2019

                                  No. 04-19-00598-CV

               IN THE INTEREST OF J.C.W. AND I.O.W., CHILDREN,

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-015
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
        On October 25, 2019, the court reporter filed a notification of late record. The
notification is DENIED AS MOOT.


      It is so ORDERED on this 30th day of October, 2019.

                                                               PER CURIAM




      ATTESTED TO: _______________________
                   LUZ ESTRADA,
                   Chief Deputy Clerk